Case 1:18-cv-00288-WES-LDA Document 52 Filed 01/07/21 Page 1 of 2 PageID #: 773




                     UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF RHODE ISLAND

  ______________________________
                                )
  DARREN KONDASH, individually  )
  and on behalf of others       )
  similarly situated,           )
                                )
            Plaintiff,          )
                                )
       v.                       )                 C.A. No. 18-288 WES
                                )
  CITIZENS BANK,                )
  NATIONAL ASSOCIATION,         )
                                )
            Defendants.         )
  ______________________________)

                                    ORDER

        On November 12, 2020, following a final fairness hearing,

  the   Court   gave   final   approval     to   the    parties’   settlement

  agreement.    See Final Approval Order and Judgment, ECF No. 49.

  However, the Court reserved ruling (with the exception of the

  incentive award) on Plaintiff’s Motion for Attorneys’ Fees,

  Expenses, and Incentive Award, ECF No. 45, and directed Plaintiff

  to submit supplemental briefing regarding fees and costs.              See

  Final Approval Order and Judgment ¶ 16.              Following Plaintiff’s

  submission of additional briefing and affidavits, Magistrate

  Judge Patricia A. Sullivan filed a Report and Recommendation,

  ECF No. 51, recommending that the Court grant the Motion.
Case 1:18-cv-00288-WES-LDA Document 52 Filed 01/07/21 Page 2 of 2 PageID #: 774




        After having carefully reviewed the relevant papers, and

  having heard no objections, the Court ACCEPTS the report and

  ADOPTS the recommendations and reasoning set forth therein.

  Plaintiff’s Motion for Attorneys’ Fees, Expenses, and Incentive

  Award, ECF No. 45, is GRANTED, and the following payments from

  the settlement fund are approved:          attorneys’ fees for class

  counsel of $612,500, and reimbursement for costs and expenses of

  $13,544.84.


  IT IS SO ORDERED.




  William E. Smith
  District Judge
  Date: January 7, 2021




                                      2
